Title: To George Washington from William Heath, 18 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point November 18th 1780
                        
                        I have been honored with yours of the 16th Inst. The officers of the Jersey Brigade assure me on honor that
                            the Recruits borne on the return exhibited by them were enlisted. Since the month of March last: I have therefore given
                            them an order for the Cloathing, reducing the articles of shirts and Hose to one of the former, and a pair of the latter
                            each.
                        Mr Ludwick has just finished the ovens and this day began baking. An uneasiness is likely to arise which it
                            is necessary to prevent. In the establishment of the Ration the troops are to Receive one pound of Bread or Flour p. day.
                            the former is supposed by many to be hard Bread, Since a pound of Flour will make more than a pound of soft bread, and if
                            the bread is slack baked, still much more therefore to do justice to the Troops, & am informed that General
                            McDougal when he commanded here directed that for one hundred pounds of Flour 120 pounds of bread should be delivered by
                            the Bakers. General Paterson required five pounds more; but the former seems to have been considered as a standing Rule by
                            the Artillery who have Remained at the post the other troops naturally fall in with them, and are forming an opinion that
                            if they receive but one pound of soft bread, or indeed any thing less than what has been the practice, they are injured. 
                        The officers have Represented to me that an alteration at this time, when the Troops have so many
                            discouragements to encounter, will be attended with bad consequences to the service.
                        Mr Ludwick informs me that if one hundred and twenty pounds of soft bread is delivered for one hundred pounds
                            of Flour, there will Remain about ten pounds on every hundred towards defraying the expences of baking—for my own part, I
                            am fully of opinion that the 120 pounds ought to be delivered: but as an order published to that purpose by me, may be
                            productive of uneasiness in other parts of the Army. I Request your Excellencys opinion on the matter as soon as may be
                            convenient; in the mean time I have verbally directed Mr Ludwick to deliver Bread as has been before practiced here. in
                            this way ten pounds in the hundred which now go to the private bakers will be saved to the public and uneasiness among the
                            troops avoided.
                        Lt Colonel Antill with his wife and three or four children have just come out of New York. he has applied to
                            me for Relief being unable at present to provide for his family. I have given orders for one Ration of provisions to be
                            issued to his wife and one Ration to the children collectively, making with his own four Rations to be charged to his
                            account until your pleasure is signified. I submit it accordingly. Lt Colonel Antill informs me that many convention
                            Soldiers get to New York from Albermarle in Virginia by a cross Route passing the Delaware below mud Island, and from
                            thence to the Cedar Swamps, near the Sea Shore towards Sandy hook, that provisions are secretly conveyed for them and
                            distributed by the tories, and that not less than Six hundred have come to New York that way, that officers are appointed
                            to receive and muster them, &c. I have the honor to be with the greatest Respect Your Excellency’s Most obedient
                            Servant
                        
                            W. Heath
                        
                    